Title: From George Washington to James Warren, 29 July 1775
From: Washington, George
To: Warren, James



Sir,
Cambridge July 29th 1775.

I have this Instt received a Letter from Chelsea, of which the Inclosed is an extract—as the Inhabitants are coming out in a different manner than proposed by your Assembly to the Select men of the Town of Boston, I have not delayed a moments time in giving you the earliest Information of it; and request that you may take the matter into consideration, & determine what is proper to be done on the occasion—If you think it prudent to receive them in this manner, query, whether it may not be proper to appoint some person to attend the movement. I am in haste, & with great respect Sir Yr Most Obedt Hble Servt

Go: Washington

